Bernstein, J.
Motion to punish the judgment debtor for contempt for violation of the injunction against transfer of his property is granted, and he is fined the sum of $1,500, which, when paid, is to be credited on account of the judgment. (Matter of Resource Holding Corporation v. Friedman, 262 App. Div. 879.) Section 166 of the Insurance Law exempts the “ proceeds and avails ” of an insurance policy in favor of a third party beneficiary from claims of creditors of the assured. Those proceeds and avails include “loan values” of the-policy. When paid over to the assured,however, as was done here, the proceeds and avails ceased to *84retain their character as loan values and became property over which the assured had full control and right of disposal. Settle order providing for the payment of the fine within thirty days after the service of a copy of said order, with notice of entry, and for the commitment of the judgment debtor in default thereof.